DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104 and 121.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 1000 and 1280.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to because
Figure 2: The drawing indicates an angle phi but the specification states that “The 
steerer 147 may rotate about and defined the steering axis (STA) which may be positioned at an angle theta relative to a vertical axis VA.” (Paragraph 0035).
Figure 8: The drawing indicates a microprocessor “(mu)p (i.e., lowercase) 822” but the specification makes reference to a microprocessor “(mu)P (i.e., uppercase) 822” (Paragraph 0044).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003: The meaning of “…the user has to physically lift their foot…” is unclear. Substituting “his/her”, “the”, or “a” for “their” is suggested.
Paragraph 0008: The word “dampen” is used where the context implies that the word “damp” should be used. Substituting “damp” for “dampen” is suggested.
Paragraph 0009: A period is used after the word “configuration” where the context implies that a semicolon should be used. Substituting a semicolon for the period is suggested.
Paragraph 0009: The word “damper” is used where the context implies that the word “damp” should be used. Substituting “damp” for “damper” is suggested.
Paragraph 0018: The meaning of the term “lawyer’s lip” is obscure and non-standard. Use of an alternate, more descriptive term is suggested.
Paragraph 0019: The word “sole” is misspelled. Substituting “sole” for “soul” is suggested.
Paragraph 0022: The word “sole” is misspelled. Substituting “sole” for “soul” is suggested.
Paragraph 0023: The word “sole” is misspelled. Substituting “sole” for “soul” is suggested.
Paragraph 0025: The meaning of the phrase “…cross skate thus, making…” is unclear. Removal of the comma after “skate” is suggested.
Paragraph 0029: The term “head tube support” is applied to both Reference Character “150” and Reference Character “152”. Subsequent text indicates that the “head 
Paragraph 0030: The word “caster” is misspelled. Substituting “caster” for “caser” is suggested.
Paragraph 0031: The word “dampen” is used where the context implies that the word “damp” should be used. Substituting “damp” for “dampen” is suggested.
Paragraph 0031: The word “liner” is used where the context implies that the word “linear” should be used. Substituting “linear” for “liner” is suggested.
Paragraph 0031: The abbreviation “STA” is used while the meaning of this abbreviation is not provided until later in the specification i.e., Paragraph 0035. Adding the meaning of this abbreviation with its first use is suggested.
Paragraph 0032: The word “dampen” is used where the context implies that the word “damp” should be used. Substituting “damp” for “dampen” is suggested.
Paragraph 0032: “The meaning of the phrase “…may then analyzed…” is unclear. Adding “be” after “then” is suggested.
Paragraph 0032: The word “dampener” is used where the context implies that the word “damper” should be used. Substituting “damper” for “dampener” is suggested.
Paragraph 0032: The word “dampen” is used where the context implies that the word “damp” should be used. Substituting “damp” for “dampen” is suggested.
Paragraph 0036: The word “dampening” is used where the context implies that the word “damping” should be used. Substituting “damping” for “dampening” is suggested.
Paragraph 0078: The word “dampen” is used where the context implies that the word “damp” should be used. Substituting “damp” for “dampen” is suggested.
Paragraph 0079: The meaning of the phrase “…relative to the ground. As swivel wheels…” is unclear. Substituting “…relative to the ground, as swivel wheels…” is suggested.
Paragraph 0088: The meaning of “For example, the may be” is unclear. Adding an appropriate term between “the” and “may” is suggested.
Appropriate correction is required.
The use of the terms “Bluetooth”, “WiFi”, “4G”, and “5G” (Paragraph 0047) plus “iPhone” and “iPad (Paragraph 0051), which are trade names or  marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 8 is objected to because of the following informalities: The phrase “…sense the speed of the sense speed of the first…” is regarded as a typographical error. For the purposes of this examination, the phrase will be interpreted as “…sense the speed of the first…”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The word “dampen” is used where the context implies that the word “damp” should be used. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  A period is used after “configuration” but this word does not end the sentence. (The use of a comma or semicolon would be consistent with the rest of the claim.)  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: The word “damper” is used where the context implies that the word “damp” should be used. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staelin et al. (US 6059062 A I) (hereafter “Staelin”). Regarding Claim 1, Staelin teaches all five elements of Claim 1 (hereafter (1a), (1b), (1c), (1d), and (1e), respectively). Staelin teaches

(1b), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (Background Paragraph 23: “…there are many mechanisms for attaching the roller skate to a user's foot, for instance: restraining straps that wrap around a user's foot, with or without a shoe; or a restraining boot that envelopes a user's foot, with or without a shoe.”);
(1c), a first traction motor coupled to drive at least one of the first and second wheels of the first cross skate body (Background Paragraph 8: “…the invention relates to a pair of powered roller skates where each skate has…a motor coupled to at least one of the wheels.”);
(1d), a second traction motor coupled to drive at least one of the first and second wheels of the second cross skate body (Background Paragraph 8: “…the invention relates to a pair of powered roller skates where each skate has…a motor coupled to at least one of the wheels.”);
(1e), a controller configured to receive a drive signal from a drive controller, and control the first and second traction motors to drive the corresponding wheels in accordance with the drive signal (Background Paragraph 6: “The invention features an active control system having at least one sensor located on the skate and a controller. The controller receives electrical signals from the sensors and further, electrical signals from the motor which indicate the state of the 
Regarding Claim 3, Staelin teaches the first and second traction motors are coupled to at least one of the first and second corresponding wheels with a belt or chain (Figure 1a, below; Description Paragraph 4: “…gears 38, 40 may be replaced by a toothed belt drive providing the same gear ratio.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Staelin)
	Regarding Claim 5, Staelin teaches the compartment of each of the of the first and second cross skate bodies is configured to at least partially house a corresponding power source of the first and second power sources (Figure 1a, Reference Character 33, above; Description Paragraph 4: “…roller skate further includes…a battery pack mounted to foot support…” and Description Paragraph 98: “A sturdy case…can also be used to surround…battery pack 33…”).
Regarding Claim 9, Staelin teaches that the first and second cross skate bodies comprise a passive steering coupler for steerably coupling the first wheel to the corresponding cross skate 
Regarding Claim 12, Staelin teaches that the first and second foot couplers each comprise straps, a boot, or a shoe (Background Paragraph 23: “…there are many mechanisms for attaching the roller skate to a user's foot, for instance: restraining straps that wrap around a user's foot, with or without a shoe; or a restraining boot that envelopes a user's foot, with or without a shoe.”).
Regarding Claim 16, Staelin teaches at least one sensor for detecting a position of one of the first and second cross skate bodies relative to the other and forming corresponding relative location information (RLI) (Background Paragraphs 18 and 19: “The invention features an active control system having a controller and at least one detector that detects a position of another powered roller skate.”).
Regarding Claim 17, Staelin teaches that the controller controls at least one of the first traction motor and the second traction motor in accordance with the RLI (Background Paragraph 19: “The controller receives electrical signals from the detector and further electrical signals from the motor which indicate the state of the motor and, in accordance with a control mechanism, sends electrical signals to the motor to activate the motor such that skate velocity is increased and decreased according to the position of the other powered roller skate.”).
Regarding Claim 18, Staelin teaches all five elements of the claim (hereafter (18a), (18b), (18c), (18d), and (18e), respectively. Staelin teaches

(18b), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (see (1b), above);
(18c), a first traction motor coupled to drive at least one of the first and second wheels of the first cross skate body (see (1c), above);
(18d), a second traction motor coupled to drive at least one of the first and second wheels of the second cross skate body (see (1d), above);
(18e), a controller configured to receive a drive signal from a drive controller, and control the first and second traction motors to drive the corresponding wheels in accordance with the drive signal (see (1e), above).
Regarding Claim 20, Staelin teaches that the first and second traction motors are coupled to at least one of the first and second corresponding wheels with a belt or chain (see Claim 3, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Staelin (US 6059062 A I) in view of Chen (US 20180221753 A1 I). Regarding Claim 2, Staelin teaches a device comprising traction motors but does not teach hub-type traction motors. Chen teaches that the first and second traction motors comprise hub-type motors (Chen Figures 2, 3, and 4, below; Paragraph 0025: “Referring to [Figure 3]…perspective view(s)...a motorized-wheeled board device 110 in accordance with the present invention [is] shown.” and Paragraph 0026: “Wheel 130 is coupled by mounting bracket 135 and rear wheel 150 fits within slot 122 of board .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Chen)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising traction motors of Staelin to include first and second traction motors comprising hub-type motors as taught by Chen. Doing so would enable the traction motors to have a “closed” structure to house hub motor 
	Regarding Claim 19, Staelin teaches a device comprising traction motors but does not teach hub-type traction motors. Chen teaches that the first and second traction motors comprise hub-type motors (see Claim 2, above).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staelin et al. (US 6059062 A I) in view of Treadway (US 20150352430 A1 I). Regarding Claim 4, Staelin teaches a controller for the two traction motors but does not teach synchronous control. Treadway teaches that the controller is configured to synchronously control the first and second traction motors (Figure 3, below; Paragraph 0047: “Processor 311 of secondary skate 106 may receive the motion information from communication interface 312, and control driver 318 to apply power to motor 316 (e.g., through battery 314) based on the motion information. In some embodiments, the wheel speed of secondary skate 106 may be substantially the same as that of primary skate 104 as the result of the motion control based on motion information received from primary skate 104. In these embodiments, secondary skate 106 may effectively follow the motion of primary skate 104 and achieve substantial synchronization with primary skate 104. In some circumstances, the wheel speeds of primary and secondary skates may be different to accommodate particular situations, such as turning.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Treadway)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Staelin to include synchronous control of the motors as taught by Treadway. Doing so would enable the processor to “control both motors in synchronization mode during straight movement, and may control the two motors to have different speeds during turning movement” as recognized by Treadway (Paragraph 0049).
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Staelin et al. (US 6059062 A I) in view of Edney (US 20130282216 A1 I). Regarding Claim 6, Staelin teaches a controller but does not teach a handheld controller that transmits a synchronous .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Staelin to include a handheld controller that transmits a synchronous signal to the motors as taught by Edney. Doing so would enable “…the manual control of the speed control mode and set point [to] be employed in situations where constant speed is desired, such as when making a motion picture or other video recording” as recognized by Edney (Paragraph 0097).
Regarding Claim 7, Staelin teaches control of the motors but does not teach acceleration or regenerative braking modes. Edney teaches a drive controller configured to synchronously control the first and second traction motors to enter acceleration or regenerative braking modes (Paragraph 0092: “In some embodiments, where the combined speed of the skates exceeds the speed set point (e.g., such as when descending a hill), the controller causes reverse torque to be applied by the skate motors resulting in a braking action. In some embodiments, the braking action is regenerative resulting in power being stored into the battery.”).

Regarding Claim 8, Staelin teaches driving the wheels in accordance with the drive signal but does not teach a speed sensor for each motor. Edney teaches first and second sensors configured to sense the speed of the first and second traction motors, respectively (Paragraph 0025: “…At every interval, the main controller receives…signals from each of the skates that reflect sensor inputs which may include speed, weight, rate of change of weight, and zero moment point (ZMP)... “
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive signal driven wheels of Staelin to include speed sensors as taught by Edney. Doing so would enable the main controller to “send signals to each of the skates that cause each of the skates to generate torque in response to said signals” as recognized by Edney (Paragraph 0025).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staelin et al. (US 6059062 A I) in view of Chen et al. (US 20070252354 A1 I) (hereafter Chen 2007). Regarding Claim 10, Staelin teaches a passive steering coupler but does not teach a caster wheel. Chen 2007 teaches that the passive steering coupler forms a caster wheel (Paragraph 0025: “…a one piece platform…formed to include…a pair of caster assemblies, each having a single caster wheel mounted for rolling rotation, each caster assembly mounted at a user foot support area for steering rotation”).

Regarding Claim 13, Staelin teaches the first element of the claim (hereafter (13a)) and the last four elements of the claim (hereafter (13c), (13d), (13e), and (13f), respectively) but does not teach the second element of the claim (hereafter (13b)). Chen 2007 teaches (13b). Staelin teaches
(13a), a device comprising: first and second cross skate bodies each having a frame configured to support at least first and second wheels situated inline of each other, each frame having at least one compartment configured to position a corresponding power source of first and second power sources (see (1a), above);
(13c), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (see (1b), above);
(13d), a first traction motor coupled to drive at least the second wheel of the first cross skate body (see (1c), above);
(13e), a second traction motor coupled to drive at least second wheel of the second cross skate body (see (1d), above);
(13f), a controller configured to: receive a drive signal from a drive controller, and control the first and second traction motors to drive the corresponding wheels in accordance with the drive signal (see (1e), above).

(13b), a fork for supporting the first wheel of each of the skate bodies in a caster configuration (Figure 4, below; Paragraph 0044: “Referring now to FIG. 4…Axle 40 is mounted in fork 96 of frame 42. Wheel 36 is mounted on hub 38 which is mounted for rotation about axle 40.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Chen 2007)
Claims 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Staelin et al. (US 6059062 A I) in view of Chen 2007 (US 20070252354 A1 I) further in view of Page (US 6241264 B1 I). Regarding Claim 11, the combination of Staelin and Chen 2007 teaches a cross skate with a caster wheel but does not teach a steering damper. Page teaches a damper to damp steering oscillation (Paragraph 21: “It is also desirable to add damping forces (resistance proportional to the velocity of steering movement) to the system…In the preferred embodiment .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross skate with a caster wheel of Staelin and Chen 2007 to include a steering damper as taught by Page. Doing so would “moderate steering movement, [thus] preventing steering wobble, uncontrolled oscillation, and unwanted steering movement” (Paragraph 21) and “provide improved handling” (Paragraph 28) as recognized by Page.
Regarding Claim 14, the combination of Staelin and Chen 2007 teaches a cross skate with fork but does not teach a steering damper coupled to the fork. Page teaches a steering damper coupled to the fork and configured to damp movement of the fork attached thereto (Description Paragraph 2: “…the wheel being steered is the front wheel, and the damping/centering force mechanism is coupled with the steering mechanism …” and Background Paragraph 22: “…provide a steering mechanism which can easily be coupled with an adjustable damping and centering force mechanism capable of creating a damped, self-centering system).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross skate with  of Staelin and Chen 2007 to include a steering damper as taught by Page. Doing so would “moderate steering movement, [thus] preventing steering wobble, uncontrolled oscillation, and unwanted steering movement” (Paragraph 21) and “improve handling and maneuverability” (Paragraph 22), as recognized by Page.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618